Per Curiam.
Madden was arrested for violation of the excise laws, and held for bail in $100. On January 13, 1890, the case was called for trial in the court of special sessions, and upon Madden’s failure to appear the bail was declared forfeited, and judgment entered against the surety on the following day. Later in the same day on which the forfeiture occurred Madden appeared for trial, and upon his confession was adjudged guilty, and fined $50, *532which was immediately paid. It also appears from the certificates of the district attorney and deputy-sheriff that the people have lost no right, and that all expense incurred by such forfeiture has been paid. The application should be granted.